Holmes, C. J.
The point decided in Spade v. Lynn & Boston Railroad, 168 Mass. 285, and White v. Sander, 168 Mass. 296, is not put as a logical deduction from the general principles of *578liability in tort, but as a limitation of those principles upon purely practical grounds. See further Spade v. Lynn & Boston Railroad, 172 Mass. 488, and Silsbee v. Webber, 171 Mass. 378, 380, 381. If the rule is to be adhered to that there can be no recovery for sickness due to the purely internal operation of fright caused by a negligent act, it cannot be avoided by calling the negligence gross and alleging that the defendant ought to have known that the result complained of would follow his act. Negligence with reference to a given consequence means that the consequence ought to have been foreseen, and although the distinction between gross negligence and negligence is known to the law, still, having regard to the grounds for the above-mentioned rule, to allow it to be avoided by such an allegation would be to do away with it. The decisions leave open the question whether if the harm to the plaintiff was actually foreseen and intended that would make a difference. It is possible that in some cases motive and actual intent would be more considered in this Commonwealth than they would be in England. That question may be left until it arises. Judgment for the defendant.